10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL SMITH,

Vs.

Plaintiffs,

CSAA FIRE & CASUALTY INSURANCE

COMPANY,

Defendant.

oO.

VIDEOTAPED DEPOSITION OF TIM FRANCE

TAKEN ON BEHALF OF THE PLAINTIFFS

IN OKLAHOMA CITY,

ON JANUARY 7,

REPORTED BY:

KAREN B.

OKLAHOMA

2019

JOHNSON,

CSR

:17-cv-1302D

 

PLAINTIFF’S
EXHIBIT

—l>

 
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 2 of 12

Timothy France January 7, 2019

 

Page 24

1 When I took my PE exam, it was called civil

2 structural, they had the two together, it was not a
3 separate one.
4 Q Prior to working at Rimkus, did you have
5 any exposure to earthquakes?
6 A No.
qj Q Did you have any training on earthquakes
8 prior to working at Rimkus?
9 A No.
10 Q At Rimkus, isn't it true that you're not
11 just hired to inspect earthquakes?
12 A That would be true.
13 Q What else are you hired to inspect?
14 A storm damages.
15 Q Does that include hail and tornado events?
16 A Yes, high wind, hurricanes.
17 Q Flatline winds?
18 A Whatever, yes.
19 QO Do you do fire investigations?
20 A In what regard?
21 Q I think I've asked you this before, we

22 kind of had a -- a back and forth on that.

23 A Uh-huh.
24 Q Do they ever hire you for fire
25 investigations at all for Rimkus?

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 3 of 12

 

Timothy France January 7, 2019
Page 40
1 variety of them. Can I tell you which ones, sitting
2 here, no.
3 Q You know you've done earthquake
4 inspections for Country Mutual; right?
5 A Yes.
6 Q And you know you've done earthquake
Ui inspections for Chubb; right? |
8 A Yes.
9 Q What about have you done earthquake
10 inspections for Farmers?
11 A I don't recall.
12 Q Can you think of any other insurance
13 companies that you performed earthquake inspections
14 for?
15 MR. FELTY: Object to form.
16 THE WITNESS: It was some kind of school,
17 conglomerative insurance was one, I don't know, it's
18 kind of a insurance co-op.
19 Q (By Mr. Engel) It's a self-funded state
20 plan?
21 A Yes.
22 Q Isn't it true when you were hired by
23 Rimkus, they didn't provide you with any training?
24 MR. FELTY: Object to form.
25 THE WITNESS: They didn't provide it, no.

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 4 of 12

 

Timothy France January 7, 2019
Page 58

1 A No.

2 Q What about these cracks in the brick

3 finishes is what you're referring to?

4 A For example, in the schools, those were

5 almost exclusively veneers.

6 Q Okay. So the --

7 A They're a non-structural load-bearing

8 component.

9 Q So you're saying on the outside of these
10 schools, these schools are made of brick, but that
11 brick is a non-structural component; right?

12 A That's the way I understood it.

13 Q And so you saw cracking in the brick on

14 the schools; right?

15 A In some instances, yes.

16 Q And you attributed that cracking to

17 differential foundation movement?

18 A Not so much so.

19 Q What did you attribute it to?

20 A That would be the thermal and moisture

21 variations that occur over time in the brick as they
22 go through life.

23 Q Okay. So you attribute it to moisture and
24 thermal variations?

25 A That was one of the causes.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 5 of 12

 

Timothy France January 7, 2019

Page 76

1 A Yes.

2 Q And these are some of the same conclusions

3 that you've come to while you're writing the --

4 these inspection reports; right?

5 A Yes.

6 MR. FELTY: Object to form.

7 QO (By Mr. Engel) Did you and Ms.

8 Holliday -- or did you or Ms. Holliday gather soil

9 samples for this inspection?

10 A No.

11 Q Did either of you test the soil to

12 determine the type of soil underneath the home?

13 A No.
14 Q Of the approximately 50 earthquake
15 inspections you've done for Rimkus, have you ever

16 tested the soil underneath the house?

17 A No.

18 Q Isn't it true the Rimkus reports always

19 reference the USDA?

20 A I can't speak for all Rimkus reports, ones

21 I do, yes, unless I specifically need it, and then I

22 will get a geotech out there to do -- if it's

23 warranted.

24 Q Sure. But you've never done that, you've
25 never done a soil sample for an earthquake-related

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 6 of 12

 

Timothy France January 7, 2019
Page 77
1 inspection, have you?
2 A No.
3 Q Are you aware the USDA site has
4 generalizations for what type of soil is under a

5 home?

6 A Yes.
7 Q And you're aware that the soil that can be
8 under a particular home can be completely different

9 than what's on the USDA map?

10 MR. FELTY: Object to form.
11 THE WITNESS: It can, but highly unlikely.
12 Q (By Mr. Engel) Have you ever previously

13 testified that it can vary?

14 A Pardon?
15 Q Well, have you ever given your -- have
16 you -- is it possible that the soil underneath the

17 home can be completely different than what's on the

18 USDA map?

19 MR. FELTY: Object to form; asked and
20 answered.
21 THE WITNESS: It can be, but highly

22 unlikely.
23 Q (By Mr. Engel) Isn't it true when you're
24 doing design work, as an engineer, that you always

25 get soil samples?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 7 of 12

 

Timothy France January 7, 2019
Page 79
1 A It's -- it's part of it.
2 Q Yeah. Okay. When you were at the Smith
3 residence, did Ms. Holliday or you measure the
4 ground moisture?
5 A No.
6 Q At Rimkus, did they ever train you on

u measuring the moisture underneath homes during the

8 earthquake inspections?
9 A That doesn't -- okay, rephrase that.
10 Q Sure. At Rimkus, did they ever train you
11 on measuring the moisture in soil during your
12 earthquake inspections?
13 A No.
14 Q Do you ever consult rainfall maps when
15 you're doing earthquake inspections?
16 A No.
17 Q Do you ever consult flood maps when you're
18 doing earthquake inspections?
19 A No.
20 Q Do you ever measure moisture when you're
21 performing earthquake inspections?
22 A Moisture of what?
23 Q The soil.
24 A Oh, no.
25 Q Do you ever measure thermal variation when

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 8 of 12

 

Timothy France January 7, 2019

Page 80

1 you're performing these earthquake inspections?

2 A No.

3 Q During the -- did you do any of the things

4 that we've talked about on the Smith residence?

5 MR. FELTY: Object to form.

6 MR. ANDREWS: Same objection.

fi Q (By Mr. Engel) They don't like the

8 question because I'm trying to tie in the other

9 questions. Did -- let me ask it this way, did you

10 measure the moisture in the soil around the Smith

11 residence?

12 A No.

13 Q Did you go into the attic?

14 A No.

15 Q Did you go into the crawl space underneath

16 the home?

17 A No.
18 Q Isn't it true that you and Ms. Holliday --
19 well, you didn't come to any conclusions in this,

20 did you?

21 A No.

22 Q Okay. So isn't it true Ms. Holliday based
23 her conclusions without viewing the crawl space?

24 A That would be a fair assumption.

25 Q Is it going to be your testimony you

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 9 of 12

 

Timothy France January 7, 2019
Page 81

1 believe it's not necessary to go into the crawl

2 space?

3 A Yes.

4 Q Why?

5 A There. was nothing there that I saw that

6 would justify going into it, and, too, if I remember
fi correctly, there was no direct access to the crawl

8 space.

9 Q Did you ever consider destructive
10 investigation to get into there?

11 A No.

12 Q But that's something you could have done
13 to access if there was no access point; right?

14 A We could propose it, have to get approval

15 from the property owner then and the client to pay
16 for the repairs.

17 Q And that's something you guys could have
18 done; right?

19 A Could have.

20 Q I want to talk about the size of

21 earthquakes, all right?

22 A Okay.

23 Q How do you measure the size of an

24 earthquake?

25 A There's -- when you say "measure," by

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 10 of 12

 

Timothy France January 7, 2019

Page 124

1 A There's almost no way I could pull that

2 out, I would have to go look.

3 Q Why?

4 A There's too many, I don't know. Like I

5 said, when we do these, I don't -- I don't

6 necessarily keep track of who -- which carrier I do,

a I just do the assignment, turn it in, go to the next

8 one.

9 Q Okay. Of the ones that I've handed you

10 right there, how many do you have, half dozen?

11 A Probably. There's six plus my --

12 QO Six plus the Smith?

13 A Smith one, yes.

14 Q Okay. Of the six that you authored for

15 AAA, is that seven right there?

16 A That would be seven.

17 Q Okay. Of the seven that you authored for
18 AAA, none of your engineering reports concluded that
19 there was damage caused by an earthquake; correct?
20 A Yes.

21 Q In fact, your conclusions on all of those
22 reports were, one, differential soil or differential
23 foundation movement caused by moisture or improper
24 construction; is that accurate?

25 A Yes.

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 11 of 12

 

Timothy France January 7, 2019
Page 126

1 MR. FELTY: And to recap our objection as
2 to form would apply to any and all questions

3 touching or concerning Exhibit 23, Exhibit 24,

4 Exhibit 25, Exhibit 26, Exhibit 27 and/or Exhibit

5 28.

6 MR. ANDREWS: CSAA joins that objection.

7 Q (By Mr. Engel) Is it accurate to say that
8 these reports look extremely similar?

9 MR. FELTY: Object to form.
10 THE WITNESS: Yes.
11 Q (By Mr. Engel) You can set all those

12 aside, sir. What number are we on? 29. Okay.

13 Thank you. I'm wrapping it up, Mr. France.

14 (Exhibit Number 29 marked for

15 identification and made part of the

16 record)

17 Q (By Mr. Engel) I'm going to hand you what
18 I'm marking as 29. Is this an engineering report

19 that you wrote for Chubb Insurance Company?
20 MR. ENGEL: Y'all are going to maintain

21 the same objections; right?

22 MR. FELTY: Correct.

23 MR. ANDREWS: That's correct.

24 THE WITNESS: Yes, it is.

25 Q (By Mr. Engel) Do you recall this

 

 

 

D&R REPORTING & VIDEO, INC.
(800) 771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 53-10 Filed 01/18/19 Page 12 of 12

Timothy France January 7, 2019

 

Page 147

il space, do you recall Mrs. Smith telling Dr. Holliday

2 that?

3 MR. ENGEL: Objection to the form.

4 THE WITNESS: I don't, but I also don't
5 recall finding access to the crawl space.

6 Q (By Mr. Andrews) Do you recall looking
7 for access to the crawl space?

8 A Yes, particularly around the outside.

9 Q And do you recall ever asking Mrs. Smith
10 for access to the crawl space?

11 A I don't recall if we did or didn't.

12 QO Is it possible that Dr. Holliday had asked

13 Mrs. Smith for access to the crawl space without you

14 being present?

15 A Oh, yes.

16 MR. ENGEL: Asked and answered.

17 THE WITNESS: Yes.

18 Q (By Mr. Andrews) Do you recall Dr.

19 Holliday ever mentioning to you or indicating to you

20 that there was not access to the crawl space at the

21 Smith residence?

22 A Don't recall that.
23 Q Had there been access to the crawl space,
24 do you believe that it was necessary to enter the

25 crawl space to investigate the Smith home?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
